Title: From John Adams to James Breckenridge, 17 June 1798
From: Adams, John
To: Breckenridge, James



To the Committee composed  a deputation from each Militia Company of the forty Eighth Regiment in the County of Botitourt in the State of Virginia
GentlemenPhiladelphia June 17 1798

A Copy of your unanimous Resolution of the 31. of May, together with an Address signed by your Chairman by your Order has been presented to me, by your Representative in Congress Mr Evans.
The Confidence of the People of Virginia or any such respectable portion of them, is peculiarly agreable to me: and the more So because, I am conscious that more than twenty Years ago, in Circumstances, very similar, I possessed the Confidence of the whole State, in a very high degree. I assure the People of Virginia, that I am not altered: Nor Shall I easily believe that they are essentially changed in Principle or disposition, though I knew they that too many Some of them have been egregiously deceived.—It is scarcely possible that I Should ever read a Pr sentence more delightfull to my heart than those Words “We admire the Consistency of your Character and are pleased to see the same Firmness Integrity and Patriotism in the present day, so eminently displayed in the great Crisis of the American Revolution.”

John Adams